(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
Por cuanto, en el caso arriba expresado la corte inferior dictó sentencia a favor de la demandante el 7 de mayo de 1940, estable-ciéndose por el demandado recurso de apelación para ante este tribunal el 13 del mismo mes;
Por cuanto, el apelante solicitó y obtuvo de dicha corte una or-den dirigida a su taquígrafo para la preparación de la transcripción de evidencia y desde entonces ha venido solicitando prórrogas para presentarla, la última de las cuales venció el 3 de febrero del co-rriente año, sin que el demandado apelante pidiera nueva prórroga y sin que se haya radicado en la corte inferior dicha transcripción;
Por cuanto, el taquígrafo de la corte inferior, de acuerdo con lo dispuesto en la Regla 30 de las cortes de distrito, apartado B, soli-citó y obtuvo de la corte una orden para que por el apelante se eon-_signase en secretaría el montante de sus honorarios, sin que hasta la fecha lo haya hecho; .
Por cuanto, la apelada radicó en esta corte una moción intere-sando la desestimación del recurso por los fundamentos antes expues-tos, la que fué debidamente notificada al abogado de la parte ape-lante ;
*955Por Cuanto, la referida moción fué señalada para el día 24 del actual, habiendo sido oportunamente notificado el abogado del ape-lante, sin que asistiera a sostener su recurso, que fué visto con el solo informe del abogado de la apelada;
Por tanto, vistos los autos de este caso y las reglas de este tribunal, se declara con lugar la moción y se desestima el recurso por abandono.